DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.

Claim Objections
Claim 33 is objected to because of the following informalities:  
Claim 33 is a duplicate of claim 27.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24, 30-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2016/0277090 A1).
Consider claims 24 and 30:
see Fig. 9 and paragraph 0095, Kim describes a UE and a base station eNB) comprising:
a receiver that receives information regarding multiple transmissions of Channel State Information-Reference Signals (CSI-RSs) transmitted in a transmission period (see Fig. 13 and paragraph 0155, where Kim describes that the UE includes a RF unit 126 which receives RF signals from the base station eNB; see paragraph 0099, where Kim describes that a plurality of CSI-RSs may be configured for the UE, and information related to each CSI-RS is signaled to the UE from the eNB, each CSI-RS includes an independently configured period); and
a processor that controls to receive the CSI-RSs based on the information (see Fig. 13 and paragraph 0155, where Kim describes that the UE includes a processor 122; see paragraph 0014, where Kim describes the processor is configured to process the received signal from the base station; see paragraph 0013, where Kim describes that the UE receives, from the base station (BS), multiple reference signals based on the information on the multiple reference signals; see paragraph 0111, where Kim describes that the CSI-RS is a specific reference signal (RS)), 
wherein, when the information indicates off, the processor does not assume that the CSI-RSs are transmitted with the same beam within the transmission period (see paragraph 0099, where Kim describes that the information related to the CSI-RSs is signaled to the UE from the base station eNB; see paragraph 0013, where Kim describes that the information related to the CSI-RSs is a pattern indicator; see paragraphs 0125-0126, where Kim describes that when the eNB and the UE assume a fixed pattern, e. g. pattern #1, without signaling, thus the information indicates off, the UE assumes that CSI-RS #1 and CSI-RS #2 have been beamformed with vertical beam #1 and vertical beam #2, respectively). 	
Consider claim 31:
	Kim discloses a base station (BS) (see Fig. 9 and paragraph 0095, Kim describes a UE and a base station eNB) comprising:
a transmitter that transmits information regarding multiple transmissions of Channel State Information-Reference Signals (CSI-RSs) transmitted in a transmission period (see Fig. 13 and paragraph 0155, where Kim describes that the base station eNB includes a RF unit 116 which transmits RF signals to the UE; see paragraph 0099, where Kim describes that a plurality of CSI-RSs may be configured for the UE, and information related to each CSI-RS is signaled to the UE from the eNB, each CSI-RS includes an independently configured period); and
a processor (see Fig. 13 and paragraph 0155, where Kim describes that the base station eNB includes a processor 112),
wherein, when the information indicates off, the processor controls to not transmit the CSI-RSs with the same beam within the transmission period (see paragraph 0099, where Kim describes that the information related to the CSI-RSs is signaled to the UE from the base station eNB; see paragraph 0013, where Kim describes that the information related to the CSI-RSs is a pattern indicator; see paragraphs 0125-0126, where Kim describes that when the eNB and the UE assume a fixed pattern, e. g. pattern #1, without signaling, thus the information indicates off, the UE assumes that CSI-RS #1 and CSI-RS #2 have been beamformed with vertical beam #1 and vertical beam #2, respectively; see paragraph 0130, where Kim describes that the base station eNB applies different directional beams to the CSI-RSs). 	
Consider claim 32:
	Kim discloses a system comprising base station (BS) and a user equipment (see Fig. 9 and paragraph 0095, Kim describes a wireless communication system which includes a UE and a base station eNB), wherein:
the BS comprises:
a transmitter that transmits information regarding multiple transmissions of Channel State Information-Reference Signals (CSI-RSs) transmitted in a transmission period (see Fig. 13 and paragraph 0155, where Kim describes that the base station eNB includes a RF unit 116 which transmits RF signals to the UE; see paragraph 0099, where Kim describes that a plurality of CSI-RSs may be configured for the UE, and information related to each CSI-RS is signaled to the UE from the eNB, each CSI-RS includes an independently configured period); and
a processor (see Fig. 13 and paragraph 0155, where Kim describes that the base station eNB includes a processor 112);
wherein, when the information indicates off, the processor of the BS controls to not transmit the CSI-RSs with the same beam within the transmission period (see paragraph 0099, where Kim describes that the information related to the CSI-RSs is signaled to the UE from the base station eNB; see paragraph 0013, where Kim describes that the information related to the CSI-RSs is a pattern indicator; see paragraphs 0125-0126, where Kim describes that when the eNB and the UE assume a fixed pattern, e. g. pattern #1, without signaling, thus the information indicates off, the UE assumes that CSI-RS #1 and CSI-RS #2 have been beamformed with vertical beam #1 and vertical beam #2, respectively; see paragraph 0130, where Kim describes that the base station eNB applies different directional beams to the CSI-RSs); and
the UE comprises:
a receiver that receives the information (see Fig. 13 and paragraph 0155, where Kim describes that the UE includes a RF unit 126 which receives RF signals from the base station eNB); and
a processor that controls to receive the CSI-RSs based on the information (see Fig. 13 and paragraph 0155, where Kim describes that the UE includes a processor 122; see paragraph 0014, where Kim describes the processor is configured to process the received signal from the base station; see paragraph 0013, where Kim describes that the UE receives, from the base station (BS), multiple reference signals based on the information on the multiple reference signals; see paragraph 0111, where Kim describes that the CSI-RS is a specific reference signal (RS)), 
wherein, when the information indicates off, the processor of the UE does not assume that the CSI-RSs are transmitted with the same beam within the transmission period (see paragraph 0099, where Kim describes that the information related to the CSI-RSs is signaled to the UE from the base station eNB; see paragraph 0013, where Kim describes that the information related to the CSI-RSs is a pattern indicator; see paragraphs 0125-0126, where Kim describes that when the eNB and the UE assume a fixed pattern, e. g. pattern #1, without signaling, thus the information indicates off, the UE assumes that CSI-RS #1 and CSI-RS #2 have been beamformed with vertical beam #1 and vertical beam #2, respectively). 	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0277090 A1) in view of Ojala et al  (US 2011/0019637 A1).
Consider claims 27 and 33:
	Kim discloses the invention according to claim 24 above. Kim does not specifically disclose: the receiver receives information regarding a CSI report, and wherein, when the information regarding the CSI report instructs not to perform the CSI report, the processor controls not to perform the CSI report.
	Ojala teaches: a receiver receives information regarding a CSI report, and wherein, when the information regarding the CSI report instructs not to perform the CSI report, a processor controls not to perform the CSI report (see Fig. 3 and paragraphs 0039-0040, where Ojala describes that a base station eNB transmits a CSI reporting flag to a UE, if the CSI reporting flag is set to “off”, the UE does not report CSI information).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the receiver receives information regarding a CSI report, and wherein, when the information regarding the CSI report instructs not to perform the see paragraph 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/LIHONG YU/Primary Examiner, Art Unit 2631